Case 6:21-cv-00686-WWB-EJK Document 1 Filed 04/19/21 Page 1 of 14 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION

                                  CASE NO.

ASHLEY DYER,

      Plaintiff,                        LOWER CASE NO.: 2021-30286-CICI

v.

SAM’S EAST, INC.,
A Foreign Profit Corporation,

      Defendant.

_______________________________/

      DEFENDANT, SAM’S EAST, INC.’S NOTICE OF REMOVAL
         WITH INCORPORATED MEMORANDUM OF LAW

      Defendant, SAM’S EAST, INC. (hereinafter, “SAM’S CLUB”), by and

through undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441 and

1446, and Rule 81(c) of the Federal Rules of Civil Procedure, hereby gives

notice of the removal of this case from the Circuit Court of the Seventh Judicial

Circuit, in and for Volusia County, Florida to the United States District Court

for the Middle District of Florida, Orlando Division, with full reservation of

rights, exceptions and defenses. As grounds for this Notice of Removal, SAM’S

CLUB states the following:
Case 6:21-cv-00686-WWB-EJK Document 1 Filed 04/19/21 Page 2 of 14 PageID 2




                               I.    BACKGROUND

        1.      This removal is based on diversity of citizenship under 28 U.S.C.

§§ 1332(a)(1) and 1441 with an amount in controversy exceeding the sum of

$75,000.00, exclusive of interest and costs.

        2.      On or about March 3, 2021, Plaintiff commenced a civil action

against SAM’S CLUB in the Seventh Judicial Circuit Court in and for Volusia

County, Florida, styled Ashley Dyer v. Sam’s East, Inc., bearing Case No. 2021-

30286-CICI. [A true and correct copy of Plaintiff’s Complaint is attached

hereto as Exhibit “A”].

        3.      Plaintiff’s Complaint was served on SAM’S CLUB’s registered

agent on March 18, 2021. [A true and correct copy of the Summons with date

of service handwritten is attached hereto as composite Exhibit “B”].

        4.      Plaintiff’s Complaint asserts a single count of negligence against

SAM’S CLUB. [See Ex. A, ¶¶ 5-8]. Specifically, Plaintiff alleges that, on

February 18, 2019, Plaintiff slipped and fell on “unmarked water” on the floor

at Sam’s Club No. 8138, located at 1460 Cornerstone Blvd., Daytona Beach, FL

3211.        [See Ex. A, ¶¶ 4-5].   Plaintiff alleges that she sustained serious,

continuing and permanent injuries as result of the accident. [See Ex. A, ¶ 8].

        5.      Plaintiff alleges that SAM’S CLUB breached its various duties

owed to her including the duty to maintain the premises in a reasonably safe

manner and warn her of an alleged dangerous condition which existed on the

                                          2
Case 6:21-cv-00686-WWB-EJK Document 1 Filed 04/19/21 Page 3 of 14 PageID 3




premises. [See Ex. A, ¶¶ 6-7].

       6.     Based on the allegations in Plaintiff’s Complaint, the amount in

controversy exceeds the $75,000 jurisdictional threshold of this Court. [See Ex.

A, ¶ 1]. Further, Plaintiff specifically alleges that she sustained serious and

permanent injuries and damages from the subject accident that exceed the

circuit court’s jurisdictional minimum. [See Ex. A, ¶¶ 1, 8].

       7.     Furthermore, on August 27, 2020, prior to commencement of this

lawsuit, Plaintiff submitted medical billing records (“Medical Bills”) to

substantiate her post-accident treatment for her alleged injuries, which

indicated that Plaintiff incurred a total of $77,500.90 in past medical

expenses in connection with the subject accident. [A true and correct copy of

Plaintiff’s August 27, 2020 pre-suit correspondence and attached Medical Bills

are attached hereto as Exhibit “C”].

       8.     Additionally, Plaintiff is a resident of Volusia County, Florida, and

is a citizen of the State of Florida for purposes of diversity jurisdiction. [See

Ex. A at ¶ 2; Ex. C pp. 15, 18-19; and Plaintiff’s Florida Driver’s License

(redacted), attached hereto as Exhibit “D”]. 1




1Sam’s Club has not filed the entire complement of medical records which Plaintiff submitted
with her various pre-suit correspondence in order to protect the Plaintiff’s personal
information pursuant to the Court’s Administrative Procedures, 6B. Should the Court wish
to see these documents, Sam’s Club can provide same for an in camera inspection.

                                             3
Case 6:21-cv-00686-WWB-EJK Document 1 Filed 04/19/21 Page 4 of 14 PageID 4




        9.    SAM’S CLUB is an Arkansas corporation and maintains its

principal place of business in Bentonville, Arkansas. [See public filings

maintained by the Florida Division of Corporations attached hereto as Exhibit

“E”].

        10.   In accordance with 28 U.S.C. § 1446(b)(3), this Notice of Removal

is filed within thirty (30) days after receipt by SAM’S CLUB of Plaintiff’s

Complaint. [See Ex. B]. Therefore, the Notice is timely filed pursuant to 28

U.S.C. § 1446(b).

        11.   A true and correct copy of all process, pleadings, and other papers

and/or exhibits of every kind filed with the state court in this action, along with

a docket sheet from the Clerk of Court, are attached hereto as composite

Exhibit “F” as required by 28 U.S.C. § 1446(a).

        12.   Following the filing of this Notice of Removal with this Court,

SAM’S CLUB will file a Notice of Filing Notice of Removal pursuant to 28

U.S.C. § 1446(d) with the state court where this action is pending and will give

written notice thereof to all parties.

        13.   SAM’S CLUB reserves the right to raise all defenses and objections

in this action after the action is removed to this Court.

                         II.   REMOVAL IS TIMELY

        14.   In accordance with 28 U.S.C. § 1446(b)(1), SAM’S CLUB files this

Notice of Removal within thirty (30) days of its receipt of Plaintiff’s Complaint.

                                         4
Case 6:21-cv-00686-WWB-EJK Document 1 Filed 04/19/21 Page 5 of 14 PageID 5




Plaintiff’s Complaint is the initial pleading setting forth the claim for relief

upon which Plaintiff’s action is based. The thirty (30) day period commenced

on March 18, 2021, when Plaintiff effectuated service of her initial Complaint

on SAM’S CLUB. [See Ex. B]

      15.      Further, prior to the service of Plaintiff’s Complaint, Plaintiff

submitted her Medical Bills to SAM’S CLUB, outlining Plaintiff’s claimed past

medical expenses and damages arising from her February 18, 2019 accident.

[See Ex. C].

      16.      Venue is proper in this Court because the Seventh Judicial Circuit

where Plaintiff filed her state court Complaint is located in Volusia County,

Florida, which is located within the United States District Court for the Middle

District of Florida, Orlando Division.

  III.   THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

      17.      The above described action is one in which this Court has original

jurisdiction under the provisions of 28 U.S.C. § 1332 and is one which may be

removed to this Court by SAM’S CLUB, pursuant to 28 U.S.C. §§ 1441 and

1446, in that:

               A.    This is an action between citizens of different states; and

               B.    This is a civil action in which the amount of the controversy
                     exceeds the sum or value of $75,000.00, exclusive of interest
                     and costs.


                                          5
Case 6:21-cv-00686-WWB-EJK Document 1 Filed 04/19/21 Page 6 of 14 PageID 6




See 28 U.S.C. § 1332(a).

      A.    Citizenship of Plaintiff, Ashley Dyer

      18.   Plaintiff’s Complaint specifically alleges that she is a resident of

Volusia County, Florida. [See Ex. A, ¶ 2].

      19.   Additionally, Plaintiff’s Medical Bills and Florida Driver’s License

indicate that she is a resident of Deland, Volusia County, and a citizen of the

State of Florida. [See Ex. C pgs. 15, 18-19; and Ex. D]

      20.    “It is well established that a party’s residence is prima facie

evidence of a party’s domicile,” and “[f]or purposes of diversity jurisdiction, a

party’s domicile is equivalent to his citizenship.” Katz v. J.C. Penney Corp.,

2009 WL 1532129, *3 (June 1, 2009 S.D. Fla.) (Cohn, J) (internal citations

omitted).

      21.   Plaintiff’s Volusia County residence is prima facie evidence of her

domicile which is equivalent to citizenship for purposes of establishing

diversity in this case. See Katz, 2009 WL 1532129 at *3.

      B.    Citizenship of SAM’S CLUB

      22.   SAM’S CLUB was at the time of the alleged accident, and is

currently, an Arkansas corporation and maintains its principal place of

business in Bentonville, Arkansas. At no time material has SAM’S CLUB been

a citizen of Florida. [See corporate filings maintained by the Florida Division

of Corporations attached hereto as Ex. “E”].

                                       6
Case 6:21-cv-00686-WWB-EJK Document 1 Filed 04/19/21 Page 7 of 14 PageID 7




      23.    A corporation is deemed a citizen of the state in which it is

incorporated and in which its principal place of business if located. 28 U.S.C.

§ 1332(c). For the purposes of removal of this matter, SAM’S CLUB is a citizen

of Arkansas.    Therefore, complete diversity exists between the parties in

accordance with 28 U.S.C. § 1332(a).

                    IV.   AMOUNT IN CONTROVERSY

      24.    Furthermore, the statutory requirement that the amount in

controversy exceeds $75,000, exclusive of interest and costs, has been satisfied

because Plaintiff seeks damages that exceed the minimum jurisdictional

threshold.

      25.    Here, Plaintiff’s Complaint alleges that she sustained serious and

permanent injuries and damages from the subject accident that exceed the

Circuit Court’s $30,000 jurisdictional minimum. [See Ex. A, ¶ 1]. While the

Complaint does not specify an amount in controversy, it is clear from Plaintiff’s

Medical Bills that her claimed damages exceed this Court’s jurisdictional

minimum of $75,000.00. See Katz v. J.C. Penney Corp., Inc., 2009 WL 1532129,

*4-5 (S.D. Fla. June 1, 2009) (holding that the defendant met its jurisdictional

burden of establishing the amount in controversy based on information

received from the plaintiffs in the pre-suit demand package); Mick v. De Vilbiss

Air Power Co., 2010 WL 5140849, at *1 (M.D. Fla. Dec. 14, 2010) (finding that




                                       7
Case 6:21-cv-00686-WWB-EJK Document 1 Filed 04/19/21 Page 8 of 14 PageID 8




pre-suit settlement demand letters are competent evidence of the amount in

controversy);

      26.    Where, as here, the Plaintiff makes “an unspecified demand for

damages     in   state   court,   a removing   defendant    must   prove   by   a

preponderance of the evidence that the amount in controversy more likely

than not exceeds the . . . jurisdictional requirement.” Tapscott v. MS Dealer

Service Corp., 77 F.3d 1353, 1357 (11th Cir. 1996) (emphasis added); see also,

Williams v. Best Buy Co., 269 F. 3d 1316, 1319 (11th Cir. 2001).

      27.    “In the Eleventh Circuit, a district court may consider the

complaint and any later received paper from the plaintiff as well as the notice

of removal and accompanying documents when deciding upon a motion to

remand.” Katz, 2009 WL 1532129, at *4 (S.D. Fla. June 1, 2009) (citing Lowery

v. Alabama Power Co., 483 F.3d 1184, 1213-1214 (11th Cir. 2007)).

“Additionally, a district court may consider evidence outside of the removal

petition if the facts therein existed at the time of removal.” Id (citing Williams

v. Best Buy Co., 269 F.3d 1316, 1320 (11th Cir. 2001) and Sierminski v.

Transouth Financial Corp., 216 F.3d 945, 949 (11th Cir. 2000)). “Therefore,

pre-suit settlement offers and demands may be considered in evaluating

whether a case has been properly removed.” Id.

      28.    Plaintiff’s itemized Medical Bills establish that the amount in

controversy exceeds the $75,000.00 jurisdictional minimum.           Specifically,

                                        8
Case 6:21-cv-00686-WWB-EJK Document 1 Filed 04/19/21 Page 9 of 14 PageID 9




Plaintiff’s Medical Bills show that her past medical expenses alone total

$77,500.90. [See Ex. C]. Based on the Medical Bills provided by Plaintiff

before suit was commenced, her past medical expenses are as follows:

                     Plaintiff's Past Medical Expenses
 Provider                                                         Amount
 Sterling Medical Group                                           $ 35,074.58
 CORA Health Services                                             $ 4,310.00
 Park Place Surgery Center                                        $ 21,016.30
 Anesthesia Professionals                                         $ 2,000.00
 Advantacare                                                      $ 11,060.80
 Associates MD Medical Group                                      $ 3,196.80
 Injury Pharmacy Solutions                                        $     842.42
                                                         Total    $ 77,500.90

[See Ex. C, pp. 1-21].

      29.   Additionally, Plaintiff’s Complaint alleges damages for pain and

suffering, permanent disability, loss of an ability to lead and enjoy a normal

life, and the alleged need for future medical care. [See Ex. A, ¶ 8]. Therefore,

the amount in controversy in this matter is expected to far exceed the

$77,500.90 established by Plaintiff’s Medical Bills.

      30.   Plaintiff’s representations sufficiently and conclusively establish

by a preponderance of the evidence that the amount in controversy exceeds the

requisite $75,000.00 jurisdictional minimum for this Court to retain

jurisdiction.

      31.   District courts have consistently held that the amount in

controversy is satisfied by a showing that a plaintiff’s pre-suit demand package

                                       9
Case 6:21-cv-00686-WWB-EJK Document 1 Filed 04/19/21 Page 10 of 14 PageID 10




demonstrates the plaintiff’s past medical bills exceed $75,000.00. For instance,

in Stramiello v. Petsmart, Inc., 2010 WL 2136550, at *3 (M.D. Fla. 2010), the

Middle District determined that the defendant established the amount in

controversy exceeded the $75,000 jurisdictional minimum because the

plaintiff’s medical bills exceeded $108,000.00 and plaintiff alleged that her

injuries were permanent and she would seek recovery of future medical

expenses and pain and suffering. Id. The court found the defendant established

complete diversity and that the amount in controversy exceeded the

jurisdictional threshold; therefore, the court denied the plaintiff’s motion to

remand. Id. at *5.

      32.   Similarly, in Katz v. J.C. Penney Corp., the district court concluded

that the removing defendant properly established the amount in controversy

by addressing information received from plaintiff’s pre-suit demand package.

Katz, 2009 WL 1532129 at 4. The Court specifically noted it was persuaded

that the pre-suit demand package reflected an “honest assessment” of damages

by plaintiff because, like Plaintiff’s pre-suit correspondence in this case, it was

based on medical records provided by the plaintiff. Id.

      33.   Additionally, in Wilson v. Target Corp., the plaintiff submitted a

pre-suit demand letter indicating she had incurred over $100,000.00 in past

medical expenses and would incur an additional $1,000,000.00 in future

medical expenses as a result of her accident. Wilson v. Target Corp., 2010 WL

                                        10
Case 6:21-cv-00686-WWB-EJK Document 1 Filed 04/19/21 Page 11 of 14 PageID 11




3632794, at *4 (S.D. Fla. 2010). Although the plaintiff’s complaint did not

specify the exact amount in controversy, but only plead that her damages were

in excess of $15,000, the court denied plaintiff’s motion to remand finding that

plaintiff’s pre-suit demand letter and unspecified damages in her complaint

were sufficient to demonstrate by a preponderance of the evidence that the

amount in controversy exceeded $75,000.00. Id.

      34.   In the instant matter, as demonstrated herein, Plaintiff’s past

medical bills (submitted before suit was commenced) clearly establish that her

claimed damages exceed the Court’s $75,000 jurisdictional threshold. [See Ex.

C]. Furthermore, as alleged in the Complaint, Plaintiff’s claimed damages

exceed $75,000 based on the following: (1) Plaintiff’s medical records and bills

provided with her August 27, 2020 presuit correspondence; (2) Plaintiff’s

claimed injuries, which include a lateral meniscus tear and right knee internal

derangement; (3) partial meniscectomy surgery; (4) Plaintiff’s lost wages and

loss of earning capacity; and (5) Plaintiff’s alleged need for future medical care,

all of which exceed this Court’s $75,000 jurisdictional threshold. [See Ex.’s A

and C].

      35.   Therefore, the evidence demonstrates that Plaintiff’s claimed

damages in the present case well exceed $75,000.00.          Accordingly, SAM’S

CLUB has shown by a preponderance of the evidence that the amount in




                                        11
Case 6:21-cv-00686-WWB-EJK Document 1 Filed 04/19/21 Page 12 of 14 PageID 12




controversy exceeds the Court’s jurisdictional minimum, thus rendering

removal proper.

                            V.    CONCLUSION

      This action is removable, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446,

because there exists complete diversity in this matter as the Plaintiff and

SAM’S CLUB are citizens of different states, and the amount in controversy

exceeds $75,000.00, exclusive of interest and costs. Accordingly, original

jurisdiction of this matter is vested in this Court and SAM’S CLUB respectfully

requests that this action proceed in this Court as a matter properly removed.

      WHEREFORE, Defendant, SAM’S EAST, INC., respectfully requests

that this action currently pending in the Circuit Court for Volusia County,

Florida be removed to the United States District Court for the Middle District

of Florida, Orlando Division, and that this Court assume full jurisdiction over

the cause herein as provided by law.

      Respectfully submitted on this 19th day of April 2021.


                              /s/ George H. Featherstone
                              JERRY D. HAMILTON
                              Florida Bar No.: 970700
                              jhamilton@hamiltonmillerlaw.com
                              GEORGE H. FEATHERSTONE
                              Florida Bar No.: 0624306
                              gfeatherstone@hamiltonmillerlaw.com
                              MICHAEL T. RELIHAN
                              Florida Bar No.: 116053
                              mrelihan@hamiltonmillerlaw.com

                                       12
Case 6:21-cv-00686-WWB-EJK Document 1 Filed 04/19/21 Page 13 of 14 PageID 13




                               HAMILTON, MILLER & BIRTHISEL, LLP
                               100 South Ashley Drive, Suite 1210
                               Tampa, Florida 33602
                               Telephone: (813) 223-1900
                               Facsimile: (813) 223-1933
                               E-Service: ghf-serve@hamiltonmillerlaw.com
                               Counsel for Defendant, Sam’s East, Inc.

                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on April 19, 2021, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system. I further certify

that the foregoing document is being served this day on all counsel of record

identified on the attached Service List.


                                      /s/ George H. Featherstone
                                      GEORGE H. FEATHERSTONE
                                      Florida Bar No. 0624306
                                      gfeatherstone@hamiltonmillerlaw.com




                                       13
Case 6:21-cv-00686-WWB-EJK Document 1 Filed 04/19/21 Page 14 of 14 PageID 14




                             SERVICE LIST

Brian W. Rush, Esq.
FBN: 92015
Dan Newlin & Partners
7335 W. Sand Lake Road, Suite 300
Orlando, FL 32819
Tel: (407) 203-6625
Fax: (321) 251-2485
Brian.Rush@newlinlaw.com
andrea.ruiz@newlinlaw.com
Rush.Pleadings@newlinlaw.com
Counsel for Plaintiff




                                    14
